             Case 2:21-mj-00514-MAT Document 5 Filed 09/13/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ21-514
09         Plaintiff,                     )             NDCA NO. CR20-046 CRB
                                          )
10         v.                             )
                                          )
11   JOHAN ZELAYA-ARCHAGA,                )             DETENTION ORDER
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Violation of Supervised Release
15
     Date of Detention Hearing:    September 13, 2021.
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
            1.      Defendant is a native of Honduras.        He was not interviewed by Pretrial
22



     DETENTION ORDER
     PAGE -1
             Case 2:21-mj-00514-MAT Document 5 Filed 09/13/21 Page 2 of 3




01 Services, so much of his background information is unknown or unverified. Defendant comes

02 before this Court upon the Petition of the United States Probation Service in the Northern

03 District of California, alleging defendant violated the conditions of supervised release.

04 Defendant does not contest detention at this time. He has waived an identity hearing and an

05 order of transfer has been signed. a

06         2.      Defendant poses a risk of nonappearance based on foreign citizenship, an

07 immigration detainer, possible absconder status, and unknown background information.

08 Defendant poses a risk of danger based on criminal history, allegations of new law violations

09 and pending state charges in California, and unknown background information.

10         3.      There does not appear to be any condition or combination of conditions that will

11 reasonably assure the defendant’s appearance at future Court hearings while addressing the

12 danger to other persons or the community.

13 It is therefore ORDERED:

14 1. Defendant shall be detained pending hearing, and committed to the custody of the Attorney

15      General for confinement in a correction facility;

16 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

17 3. On order of the United States or on request of an attorney for the Government, the person

18      in charge of the corrections facility in which defendant is confined shall deliver the

19      defendant to a United States Marshal for the purpose of an appearance in connection with a

20      court proceeding; and

21 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

22      the defendant, to the United States Marshal, and to the United State Probation Services



     DETENTION ORDER
     PAGE -2
            Case 2:21-mj-00514-MAT Document 5 Filed 09/13/21 Page 3 of 3




01     Officer.

02        DATED this 13th day of September, 2021.

03

04

05
                                                    A
                                                    Mary Alice Theiler
                                                    United States Magistrate Judge
06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
